Title: From George Washington to John Hancock, 26 April 1777
From: Washington, George
To: Hancock, John



Sir
Morristown April 26th 1777.

I was last night honored with your Letter of the 25th with sundry Resolves of Congress. Such of them as are necessary for my government & conduct, I shall strictly attend to.
The Money and Bills for our prisoners, had better be transmitted to Elias Boudinot, Esquire, to whom I shall give directions, to adopt ways and means for sending the same, and for a proper appropriation and

distribution of the money amongst them. Bills, I think, will be most eligible, provided they are duly paid. As to procuring Cloaths in New York, I have reason to beleive, that it will not be allowed, and that the prisoners will obtain no supplies but what we send them.
I heard of Mr Franklins practices some time ago, and advised Governor Trumbull of the same, that his conduct might be properly attended to. It is very unhappy for us, that through the intrigues of such Men, the Enemy have found means to raise a spirit of disaffection but too generally in many of the States. In this, I have strong assurances, that it has arisen to a great height, and I shall not be disappointed, if, a large number of the Inhabitants in some of the Counties, should openly appear in Arms, as soon as the Enemy begin their operations. I have taken every measure in my power to suppress it, but nevertheless, several from Sussex and Bergen, have joined their Army, and the spirit becomes more & more daring every day.
You will be pleased to direct Genl Mifflin, to remain in Philadelphia, as long as Congress shall think his presence there essential.
I have inclosed a Copy of General How’s Letter, which I received last night, in answer to mine of the 9th Instt.
Nothing of an interesting nature has occurred since my last, which leaves me, only to add, that I have the Honor to be with sentiments of the greatest respect Sir Yr Most Obedt Servt

Go: Washington

